Opinion issued January 7, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-19-00574-CV
                           ———————————
          GRACEPOINT HOLDING COMPANY, LLC, Appellant
                                       V.
                          FJR SAND, INC., Appellee


                   On Appeal from the 270th District Court
                            Harris County, Texas
                      Trial Court Case No. 2018-23155


                         MEMORANDUM OPINION

      FJR, Inc. sued Gracepoint Holding Company, LLC for breaching the terms of

a written contract between the parties. Based on an arbitration agreement in the

contract, Gracepoint moved to compel arbitration of FJR’s claims under the Federal
Arbitration Act (“FAA”).1 FJR responded, asserting that Gracepoint had waived

arbitration by substantially invoking the judicial process. The trial court denied

Gracepoint’s motion to compel arbitration.

      In one issue, Gracepoint appeals the trial court’s order denying its motion.2

Because FJR did not meet its heavy burden to show that Gracepoint impliedly

waived its right to arbitrate under a valid arbitration agreement, we reverse the trial

court’s denial of the motion to compel arbitration and remand to the trial court.

                                    Background

      Gracepoint is a residential homebuilder. On July 12, 2012, Gracepoint and

FJR signed an Independent Contractor Agreement (“ICA”). Under the ICA’s terms,

FJR agreed to provide grading services and materials to Gracepoint, and Gracepoint

agreed to pay FJR for its services and materials.

      The ICA also contains an arbitration agreement, requiring

      any claim, controversy, or dispute of any kind among the parties, now
      existing or arising in the future, whether relating to the interpretation of
      any provision of this agreement, the rights and obligations of the parties
      under this agreement, any other agreement relating to, or arising from,
      the business of Gracepoint or the Work, shall be submitted to binding
      arbitration under the Federal Arbitration Act, 9 U.S.C 1 et seq. The
      arbitration shall be conducted by the American Arbitration Association
      (“AAA”).


1
      See 9 U.S.C. §§ 1–16.
2
      See TEX. CIV. PRAC. & REM. CODE § 51.016 (permitting interlocutory appeal from
      order denying motion to compel arbitration under FAA).
                                           2
      In January 2015, FJR filed suit against Gracepoint. FJR alleged that

Gracepoint breached the ICA by failing to pay for $27,138 worth of services

provided to Gracepoint during the period of April 2010 to March 2014.

      Six months later, in September 2015, Gracepoint filed a motion to arbitrate

FJR’s claims pursuant to the ICA’s arbitration agreement. FJR agreed to arbitrate its

claims.

      The trial court signed an agreed order to arbitrate in October 2015. The court

noted that FJR had agreed to arbitrate “as evidenced by the signature of [FJR’s]

counsel on this Agreed Order.” The agreed order required the parties to “institute

arbitration.” The parties, however, never engaged in arbitration. In November 2017,

two years after the agreed order was signed, FJR nonsuited its claims.

      In April 2018, FJR filed the instant suit, asserting the same causes of action

against Gracepoint that it had asserted in its January 2015 petition in the first suit.

As in the first action, FJR claimed that Gracepoint breached the ICA and owed it

$27,138 for services it had provided to Gracepoint. There was, however, a difference

in FJR’s factual allegations. In the earlier 2015 suit, FJR had alleged that it provided

the services between April 2010 and March 2014. In the instant suit, FJR initially

alleged that it provided the services between April 2010 and April 2014.

      Gracepoint answered the suit two weeks after suit was filed, generally denying

FJR’s claims, asserting the affirmative defense of limitations, and asserting that


                                           3
FJR’s claims were subject to the ICA’s binding arbitration agreement. To its answer,

Gracepoint attached the affidavit of Randall Birdwell, its company representative.

In the affidavit, Birdwell testified, “The ICA mandates arbitration as the avenue by

which the parties will resolve any disputes.” He specifically quoted the ICA’s

arbitration language. Birdwell concluded his affidavit by stating, “Gracepoint

disputes that FJR is owed any additional money, but there is no question that this

controversy arises from the contract, and therefore should be arbitrated.”

      On June 20, 2018, two months after it answered the suit, Gracepoint filed a

motion for summary judgment, asserting that FJR’s claims were barred by

limitations. Gracepoint pointed out that, in the original 2015 suit, FJR had alleged

that it last provided services to Gracepoint in March 2014, but in the instant suit, it

alleged that it had last provided services to Gracepoint in April 2014. Gracepoint

claimed that FJR was attempting to avoid the four-year-statute of limitations by

changing the date of when it last provided services to Gracepoint.

      One month later—on July 30, 2018—FJR filed its First Amended Petition.

FJR changed the date that it last provided services to Gracepoint from April 2014

back to March 2014. FJR asserted a new factual allegation, claiming that Gracepoint

had breached the ICA in May 2014 by failing to pay the full amount of FJR’s

invoices. FJR attached the ICA to its First Amended Petition and incorporated it by

reference.


                                          4
       That same day, FJR also responded to Gracepoint’s motion for summary

judgment. FJR asserted that its suit was not time-barred because its claims did not

accrue until Gracepoint breached its contractual obligation in May 2014 by failing

to pay the invoices in full. Gracepoint passed on submission of the motion, and the

trial court never ruled on it.

       Gracepoint filed a motion to arbitrate in March 2019 and an amended motion

to arbitrate in June 2019. Gracepoint relied on the arbitration agreement in the ICA,

asserting that the parties had agreed to arbitrate disputes arising out of or relating to

the ICA under the FAA. Gracepoint also pointed out that FJR had agreed to arbitrate

its claims in the 2015 suit, which involved the same claims brought in the instant

suit. Gracepoint attached the trial court’s October 2015 agreed order from the earlier

suit, which had ordered the parties to institute arbitration. Gracepoint averred that

FJR “never instituted [the] arbitration proceeding,” but instead nonsuited its claims

two years after the agreed order, in November 2017, when the trial court set the case

for dismissal for want of prosecution.

       FJR responded to the motion to compel arbitration, requesting denial of the

motion for four reasons. First, FJR claimed that the FAA did not apply because the

ICA “does not relate to interstate commerce.” Second, “it would be inequitable to

compel arbitration after the parties [had] engaged in substantial discovery.” Third,

Gracepoint had filed a motion for summary judgment, seeking relief on the merits.


                                           5
Finally, FJR claimed that Gracepoint “failed to take any affirmative steps to set up

the arbitration [in the 2015 suit]” and that Gracepoint “refused to communicate with

[FJR’s counsel] when he attempted to set up an arbitration arrangement.” However,

FJR attached no evidence to support any of the arguments it made in the response.

      In its reply, Gracepoint pointed out that the parties had expressly selected the

FAA to govern their arbitration agreement; therefore, the FAA applied. Gracepoint

also asserted that FJR had failed to meet its burden to show that it had waived its

right to arbitration by substantially invoking the judicial process by propounding

discovery and by filing its motion for summary judgment.

      The trial court conducted a hearing on Gracepoint’s motion to compel

arbitration. The focus of the hearing was the issue of whether Gracepoint had waived

its right to arbitration. Gracepoint asserted that FJR had not shown that Gracepoint’s

litigation activity had risen to the level necessary to waive arbitration or that FJR

had been prejudiced by Gracepoint’s conduct. FJR disagreed, asserting that

Gracepoint had substantially engaged in litigation by obtaining discovery responses

from FJR and by filing its motion for summary judgment.

      In support of its position, FJR asserted that the AAA rules would govern the

arbitration and that, given the amount of FJR’s damages, the dispute would be set

for “fast-track” arbitration that did not permit discovery. FJR claimed that, by

obtaining discovery responses from FJR, Gracepoint had received information that


                                          6
it would not otherwise have received and that FJR had incurred expenses that it

would not otherwise incur. However, FJR did not attach a copy of the discovery to

its response, and it did not offer the discovery into evidence at the hearing, leaving

the extent and content of the discovery unknown. Although it referenced the AAA’s

rules, a copy of the rules was not admitted into evidence.

      Gracepoint responded that it was uncertain whether the dispute would be

subject to “fast-track” arbitration. It stated that, even if it was, the arbitrator had

discretion to permit discovery.

      FJR also asserted that Gracepoint had substantially engaged in the litigation

process by filing a motion for summary judgment and receiving FJR’s response to

the motion. Gracepoint responded that the motion concerned only the defensive issue

of limitations and that it had not obtained a ruling on the motion. Gracepoint pointed

out that the documents FJR attached to support its summary-judgment response were

documents already in the record.

      After the hearing, the trial court signed an order denying Gracepoint’s motion

to compel arbitration and stay proceedings. This appeal followed.

                          Motion to Compel Arbitration

      Gracepoint’s sole issue on appeal is whether the trial court abused its

discretion by denying Gracepoint’s motion to compel arbitration.

A.    Legal Principles and Standard of Review


                                          7
      The FAA applies to the arbitration agreement in this case because the parties

expressly agreed to arbitrate under the FAA.3 See In re Rubiola, 334 S.W.3d 220,

223 (Tex. 2011) (recognizing that, in Texas, parties may expressly agree to arbitrate

under FAA). A party seeking to compel arbitration under the FAA must establish

(1) the existence of a valid arbitration agreement and (2) that the claims in dispute

fall within that agreement’s scope. Id. “If the party seeking to compel arbitration

meets this burden, the burden then shifts, and to avoid arbitration, the party opposing

it must prove an affirmative defense to the provision’s enforcement, such as waiver.”

Henry v. Cash Biz, LP, 551 S.W.3d 111, 115 (Tex. 2018). “[A]ny doubts concerning

the scope of arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or an allegation of

waiver, delay, or a like defense to arbitrability.” In re Serv. Corp. Intern., 85 S.W.3d
171, 174 (Tex. 2002) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24–25 (1983)).




3
      In the trial court, FJR asserted that the FAA does not apply because the ICA did not
      relate to interstate commerce. See Fredericksburg Care Co., L.P. v. Perez, 461
S.W.3d 513, 517 (Tex. 2015) (“The Federal Arbitration Act applies to arbitration
      clauses in contracts that affect interstate commerce.”). However, when parties agree
      that the FAA governs their arbitration agreement, it is not required that the party
      seeking to compel arbitration show that the agreement involved interstate
      commerce. ACE Cash Express, Inc. v. Cox, No. 05-15-01425-CV, 2016 WL
4205850, at *6 (Tex. App.—Dallas Aug. 9, 2016, no pet.) (mem. op.).
                                           8
      We review a trial court’s order denying a motion to compel arbitration for

abuse of discretion. Henry, 551 S.W.3d at 115. We defer to the trial court’s factual

determinations if they are supported by evidence, but review its legal determinations

de novo. Id. Whether the claims in dispute fall within the scope of a valid arbitration

agreement and whether a party waived its right to arbitrate are questions of law,

which are reviewed de novo. Id.

B.    Validity and Scope of Arbitration Agreement

      The evidentiary standards for a motion to compel arbitration are the same as

for a motion for summary judgment. In re Estate of Guerrero, 465 S.W.3d 693, 703

(Tex. App.—Houston [14th Dist.] 2015, pet. denied). Under the summary-judgment

standard, copies of documents must be authenticated to constitute competent

summary judgment evidence. Id. In its brief, FJR asserts that Gracepoint did not

establish the existence of an arbitration agreement because Gracepoint did not

authenticate the copy of the ICA (which contains the arbitration agreement), attached

to its motion to compel arbitration. See id. at 704. Gracepoint responds that it was

not necessary for it to authenticate the ICA because FJR had judicially admitted the

existence of the ICA, and all its provisions, in its First Amended Petition.

      “A judicial admission must be a clear, deliberate, and unequivocal statement.”

Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 905 (Tex. 2000) (quoting

Regency Advantage Ltd. P’ship v. Bingo Idea–Watauga, Inc., 936 S.W.2d 275, 278


                                          9
(Tex. 1996)). Such an admission “occurs when an assertion of fact is conclusively

established in live pleadings, making the introduction of other pleadings or evidence

unnecessary.” Id. (quoting Chilton Ins. Co. v. Pate & Pate Enters., Inc., 930 S.W.2d
877, 884 (Tex. App.—San Antonio 1996, writ denied)).

      Here, we agree with Gracepoint that FJR judicially admitted the existence of

the ICA in its First Amended Petition. FJR attached a signed copy of the ICA to its

First Amended Petition and incorporated it into the pleading by reference. FJR

averred that the services it provided to Gracepoint, and on which it sued, were

rendered pursuant to the ICA. Specifically, FJR stated as follows in the First

Amended Petition:

      On July 12th[,] 2012, FJR and Gracepoint entered into an Independent
      Contractor Agreement [ICA] whereby FJR would provide Gracepoint
      grading materials and grading and clearing services to Gracepoint’s lots
      in its home-building development projects. Gracepoint agreed to pay
      FJR for said services and materials (the “Contract”) on a regular basis.
      Attached, marked and incorporated herein as Exhibit 1 is a copy of the
      contract [the ICA].

      In short, the underlying basis of FJR’s suit depends on the existence of the

ICA. We conclude that FJR’s First Amended Petition contained “clear, deliberate,

and unequivocal” statements that the ICA, and all its provisions, exist. We hold that

FJR judicially admitted the existence of the ICA, including the arbitration

agreement, and that Gracepoint was entitled to rely on the judicial admission in

meeting its burden of proving the existence of a valid arbitration agreement. See


                                         10
Philips v. McNease, 467 S.W.3d 688, 697 (Tex. App.—Houston [14th Dist.] 2015,

no pet.) (determining that plaintiff judicially admitted in his petition existence of

document that defendant was entitled to rely on in her motion for summary

judgment); Fisher v. Eagle Equity, Inc., No. 05-09-01067-CV, 2011 WL 955593, at

*2 (Tex. App.—Dallas Mar. 21, 2011, no pet.) (mem. op.) (holding that, even

without copy of contract attached to motion for summary judgment, plaintiff’s “own

pleadings establish that the services sued upon where rendered pursuant to a contract

with [the defendant]”).

      FJR does not contest any other aspect of the validity of the arbitration

agreement nor does it contest that its claims fall within the arbitration agreement’s

scope. Because the arbitration agreement’s validity and scope are otherwise

undisputed, we turn to the primary dispute in this case: whether FJR proved that

Gracepoint waived its right to arbitration by substantially invoking the judicial

process.

C.    Substantially Invoking the Judicial Process

      A party’s right to arbitrate may be waived by its substantially invoking the

judicial process to the other party’s detriment. RSL Funding, LLC v. Pippins, 499
S.W.3d 423, 430 (Tex. 2016). However, because the law favors arbitration, a strong

presumption exists against waiver, and the party asserting waiver bears a heavy

burden of proof. Id. Both a substantial invocation of the judicial process and


                                         11
prejudice must be shown; without a showing of both, the high burden is not met. See

Perry Homes v. Cull, 258 S.W.3d 580, 595 (Tex. 2008); see also LaLonde v. Gosnell,

No. 16-0966, 2019 WL 2479172, at *3 (Tex. June 14, 2019) (stating that substantial

invocation of judicial process and prejudice are distinct concepts).

      Whether a party has waived the right to arbitration is decided on a case-by-

case basis, considering the totality of the circumstances. Perry Homes, 258 S.W.3d.

at 591. Factors for courts to consider when determining whether the party has

substantially invoked the judicial process include: (1) whether the party asserting the

right to arbitrate was the plaintiff or the defendant in the lawsuit, (2) how long the

party waited before seeking arbitration, (3) the reasons for any delay in seeking to

arbitrate, (4) how much discovery and other pretrial activity the party seeking to

arbitrate conducted before seeking arbitration, (5) whether the party seeking to

arbitrate requested the court to dispose of claims on the merits, (6) whether the party

seeking to arbitrate asserted affirmative claims for relief in court, (7) the amount of

time and expense the parties have expended in litigation, (8) whether the discovery

conducted would be unavailable or useful in arbitration, and (9) the proximity in

time between the trial setting and the filing of the motion to compel. See G.T. Leach

Builders, LLC v. Sapphire V.P., LP, 458 S.W.3d 502, 512 (Tex. 2015); Perry Homes,
258 S.W.3d at 590–92.




                                          12
      Generally, no one factor is dispositive, and waiver may be decided based on

only a few of the factors or even a single factor. See RSL Funding, 499 S.W.3d at

430. Even in close cases, the presumption against waiver governs. See id.

      In considering the relevant factors, we note that Gracepoint did not initiate

this lawsuit; rather, FJR filed suit against Gracepoint—twice.

      Gracepoint’s motion to compel arbitration was filed in March 2019, 11

months after FJR filed suit in April 2018. While this is a consideration, courts have

determined that “mere delay in moving to compel arbitration is not enough for

waiver.” Richmont Holdings, Inc. v. Superior Recharge Sys., L.L.C., 455 S.W.3d
573, 576 (Tex. 2014) (19-month delay); see In re Fleetwood Homes of Tex., L.P.,

257 S.W.3d 692, 694 (Tex. 2008) (eight-month delay); In re Vesta Ins. Group, Inc.,

192 S.W.3d 759, 763 (Tex. 2006) (two-year delay).

      From the outset of the instant suit, Gracepoint placed FJR on notice that

arbitration was required. Gracepoint filed its answer two weeks after FJR filed its

original petition. In its answer, Gracepoint asserted that FJR’s claims were subject

to the binding arbitration agreement. Gracepoint offered the affidavit of its company

representative, Birdwell, to support its answer. Birdwell quoted the arbitration

agreement, making clear Gracepoint’s position that the agreement mandated

arbitration of the parties’ dispute. See In re H & R Block Fin. Advisors, Inc., 262
S.W.3d 896, 901 (Tex. App.—Houston [14th Dist.] 2008, orig. proceeding)


                                         13
(recognizing that burden of demonstrating waiver “falls even more heavily” when

party seeking arbitration included demand for arbitration in its original answer)

(quoting Keytrade USA, Inc. v. Ain Temouchent M/V, 404 F.3d 891, 897 (5th Cir.

2005)).

      FJR contends that Gracepoint’s delay in requesting arbitration is actually

longer than 11 months, citing its first lawsuit against Gracepoint filed in January

2015. Based on that filing, FJR asserts that Gracepoint delayed filing its motion to

compel for over four years. However, this assertion must be considered in the context

of the entire history of the parties’ dispute. FJR’s assertion does not acknowledge

that the instant motion is Gracepoint’s second motion to compel arbitration.

Gracepoint filed its first motion to compel in the first suit in September 2015. Nor

does FJR’s assertion acknowledge that, as a result of Gracepoint’s first motion to

compel, FJR agreed to arbitrate its claims. The agreed arbitration order, signed by

the trial court in October 2015, indicated that FJR had agreed to arbitration at that

time. The order also required the parties to institute arbitration.

      FJR claims that it attempted to institute arbitration in 2015 but avers

Gracepoint refused to arbitrate. But, FJR offered no evidence to support this

assertion. FJR also did not offer evidence to show that it requested the trial court to

enforce the agreed order’s arbitration requirement nor did it show that it sought to

resume litigation in the first suit when Gracepoint allegedly refused to arbitrate. As


                                           14
the plaintiff seeking to recover its damages, FJR had the greatest incentive to resolve

the dispute and the burden to prosecute its claims. FJR ultimately nonsuited the first

suit in November 2017, two years after it agreed to arbitrate. FJR then waited until

April 2018 to refile the instant suit.

      Another factor to consider in the waiver determination is Gracepoint’s motion

for summary judgment. Gracepoint’s motion did not seek summary judgment on the

merits of FJR’s claims. Rather, Gracepoint’s motion was defensive, asserting that

FJR’s claims, as pleaded in FJR’s original petition, were time-barred.

      “A party’s litigation conduct aimed at defending itself and minimizing its

litigation expenses, rather than at taking advantage of the judicial forum, does not

amount to substantial invocation of the judicial process.” G.T. Leach Builders, 458
S.W.3d at 513 (citing Keytrade USA, Inc., 404 F.3d at 897 (declining to find waiver

where movant sought summary judgment “from a defensive posture”); Rodriguez v.

Transnave Inc., 8 F.3d 284, 288 (5th Cir. 1993) (declining to find waiver where

movant voluntarily appeared in suit and sought removal because it was “purely

defensive action to preserve its right of removal and to avoid any possibility of a

default judgment”)). It is noteworthy that, after FJR amended its petition to allege

that its claims accrued later than had been alleged in its original petition, Gracepoint

passed on the submission of its motion for summary judgment, and the trial court

never ruled on it. While seeking disposition by summary judgment is a factor to


                                          15
consider, we conclude that, here, it is tempered by the defensive posture of the

motion and Gracepoint’s decision to pass on the motion. See Law Firm L.L.P. v.

Osborn, No. 14-14-00892-CV, 2016 WL 444867, at *23 (Tex. App.—Houston [14th

Dist.] Feb. 4, 2016, pet. denied) (concluding defensive posture of motion for

summary judgment tempered motion’s significance when evaluating whether party

substantially invoked litigation process).

      Finally, we consider Gracepoint’s participation in pretrial discovery. The

record shows that FJR initiated discovery by attaching interrogatories, requests for

admission, and requests for admission to its original petition. The record, however,

does not contain Gracepoint’s responses to the discovery.

      In its brief, FJR claims that Gracepoint served it with “extensive written

discovery” relating to the merits of the case. When determining whether a party

substantially invoked the judicial process, we consider (1) how much discovery the

party seeking arbitration conducted before moving to compel arbitration and

(2) whether the discovery conducted would be unavailable or useful in arbitration.

G.T. Leach Builders, 458 S.W.3d at 512. Here, we cannot apply these evaluative

factors because FJR did not offer the discovery propounded by Gracepoint into the

record. Therefore, it is not possible to know the extent or the character of the

discovery. The fact that Gracepoint served FJR with discovery alone is not sufficient




                                             16
to show that it substantially engaged in the litigation process.4 See In re Bruce

Terminix Co., 988 S.W.2d 702, 703–04 (Tex. 1998) (holding arbitration was not

waived by sending 18 interrogatories and 19 requests for production and waiting six

months to seek arbitration).

      We are mindful that the Supreme Court of Texas has “declined to conclude

that the right to arbitrate was waived in all but the most unequivocal of

circumstances.” Henry, 551 S.W.3d at 116. Here, FJR did not meet its heavy burden

to demonstrate such unequivocal circumstances. Compare Perry Homes, 258

S.W.3d at. at 595–96 (holding that plaintiffs waived right to arbitrate by conducting

“extensive discovery about every aspect of the merits,” including taking 10

depositions and requesting hundreds of items of merits-based information before

requesting arbitration fourteen months after filing suit and only four days prior to

scheduled trial date), with G.T. Leach Builders, 458 S.W.3d at 513 (holding plaintiffs

did not waive arbitration by asserting counterclaims; seeking change of venue; filing

motions to designate responsible third parties, for continuance, and to quash

depositions; designating experts; and waiting six months to move for arbitration); In

re Fleetwood Homes of Tex., L.P., 257 S.W.3d 692, 694 (Tex. 2008) (holding party


4
      FJR also claimed at the motion-to-compel-arbitration hearing that the AAA rules
      govern the arbitration here. It asserted that, under those rules, discovery would not
      be permitted because FJR’s claims would be subject to “fast-track” arbitration.
      FJR’s counsel referenced the AAA rules and stated that he wanted to offer them into
      evidence, however, the AAA rules do not appear in the record.
                                           17
did not waive arbitration by noticing deposition, serving written discovery, and

waiting eight months to move for arbitration).

      Although the circumstances here involve certain factors that may indicate

waiver—such as filing for summary judgment—the strong presumption against

waiver nevertheless prevails in light of the record. See Branch Law Firm, 532
S.W.3d at 24. After considering the totality of the circumstances, we conclude that

Gracepoint did not substantially invoke the litigation process in contravention of its

contractual right to arbitrate.5 We hold that the trial court abused its discretion when

it denied Gracepoint’s motion to compel arbitration and stay proceedings.

      We sustain Gracepoint’s sole issue.

                                         Conclusion

      We reverse the trial court’s order denying Gracepoint’s motion to compel

arbitration and stay proceedings. We remand the case for the trial court to sign an

order (1) compelling the parties to arbitrate FJR’s claims and (2) staying the

proceedings pending completion of the arbitration.




                                               Richard Hightower
                                               Justice

5
      Because we have determined that Gracepoint did not substantially invoke the
      judicial process, we need not address whether FJR was actually prejudiced by
      Gracepoint’s conduct. See Henry v. Cash Biz, LP, 551 S.W.3d 111, 118 (Tex. 2018).
                                          18
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                       19